In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-253 CV

____________________


TOMMY ALLEN GOBER, ET AL., Appellants


V.


CHAD MCCLELLAND, ET AL., Appellees




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-010559-C




MEMORANDUM OPINION (1)
	Appellants Tommy Allen Gober, Clarksville Refrigerated Lines I, Ltd., and
Transport Industries, L.P., have filed a motion to dismiss their appeal.  The Court finds
that this motion is voluntarily made by the appellants through their attorney of record prior
to any decision of this Court.  Tex. R. App. P. 42.1(a)(1).  The Court finds that appellants
Deborah Miller and Harold Sonnay, have also appealed from the judgment.  No party has
filed an opposition or other response.  It appears that the motion affects a severable portion
of the appeal.
	It is therefore ordered that the motion to dismiss be granted.  The appeal of Tommy
Allen Gober, Clarksville Refrigerated Lines I, Ltd., and Transport Industries, L.P., is
severed from the appeal of Deborah Miller and Harold Sonnay and dismissed.  Tex. R.
App. P. 42.1(b).  All costs of the appeal of Tommy Allen Gober, Clarksville Refrigerated
Lines I, Ltd., and Transport Industries, L.P. are assessed against the incurring party.  The
appeal of Deborah Miller and Harold Sonnay shall continue.  We direct the Clerk of the
Court to re-style the appeal as Deborah Miller and Harold Sonnay v. Tommy Allen Gober,
Clarksville Refrigerated Lines I, Ltd., and Transport Industries, L.P.
	APPEAL SEVERED AND DISMISSED. 	
 
								PER CURIAM

Opinion Delivered September 9, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.